DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 4, 2022.  Claim 8 has been cancelled.  Thus, claims 1-7 and 9-15 are pending.  Claims 1, 12 and 15 are independent.

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2012/0330509 to Kornhaas et al. (hereinafter “Kornhaas”), discloses a the kinematic transmission path is interrupted in the decoupled open position of the coupling element, specifically in an area between the steering control element and the point of application of the servo unit, whereas the further transmission path between the servo unit and the steerable wheels continues to be closed. This offers the possibility of opening the coupling element in certain situations, in particular in dangerous situations, and then activating the servo unit for generating a steering movement which, however, does not continue as far as the steering control element due to the opened coupling element. This prevents automatically performed steering interventions via an activation of the servo unit from resulting in an abrupt rotational movement of the steering wheel, which represents a potential risk of injury for the driver.  (See paragraph [0009]).
With respect to independent claim 1, Kornhaas, taken singly or in combination with other prior art of record, does not disclose or teach generating an event signal when a kinematic or dynamic rotor size of the servomotor exceeds an assigned threshold value; and preventing an activation of automatic driving of a vehicle including the steering system due to the event signal, in combination with other limitations of the claim.
With respect to independent claim 12, Kornhaas, taken singly or in combination with other prior art of record, does not disclose or teach generate an event signal when a kinematic or dynamic rotor size of the servomotor exceeds an assigned threshold value; a steering shaft kinematically coupled to the rack; and a gear mechanism configured to introduce a servo torque onto the rack, in combination with other limitations of the claim.
With respect to independent claim 15, Kornhaas, taken singly or in combination with other prior art of record, does not disclose or teach identifying the evaluated at least one signal as associated with a rotational speed of a rotor of the electric servomotor, or a torque generated by the electric servomotor, which exceeds an assigned kinematic or dynamic rotor size of the electric servomotor with the control device; and generating with the control device an event signal indicating that a kinematic or dynamic rotor size of the electric servomotor exceeds an assigned threshold value based upon the identification, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661